                   Case 1:19-cv-06774-RPK-PK Document 10 Filed 12/09/19 Page 1 of 2 PageID #: 47



M AR TIN LIP TON              R AC H EL L E S IL V E RB ER G              51 WEST             52ND         STREET                       AD AM J . SH API RO       M AR K F. VE B LE N
HE RB ER T M . W AC HT EL L   ST E VE N A. C OH EN                                                                                      NE L SON O . FITT S       VIC TO R GO LD FE LD
THE ODO R E N . MI R VI S     DEB OR AH L. P AU L                     NEW YORK, N.Y. 10019-6150                                         JO SHU A M . HO L ME S    EDW AR D J . L EE
EDW AR D D . H E R LIHY       DAVID C. KARP                                                                                             DAVID E . SH AP IR O      BR AND ON C. P RICE
DANI E L A. NE FF             RICH ARD K. KIM                          TELEPHONE: (212) 403 -1000                                       DAMI AN G. DIDD EN        KEVIN S. SC HW AR T Z
AND R EW R . B R OWN STEI N   JO SHU A R. C AM M AKE R                                                                                  IAN B OCZ KO              MICH AEL S. B EN N
M AR C W O LIN SKY            M AR K G O RDON                         FACS IMILE:              (212) 403 -2000                          M AT THE W M. G UE ST     SAB ASTI AN V. NI LE S
ST E VE N A. R OSEN B LU M    JO SE PH D . L AR SO N                                                                                    DAVID E . KAH AN          ALI SO N ZI ESKE PR EI SS
JOHN F. S A V AR E SE         JE ANN E M AR IE O ’B RI EN                         GEO R GE A. KAT Z (1 9 6 5 -1 9 8 9)                  DAVID K. L AM             TIJ AN A J. D VO RN IC
SCO TT K. CH AR LE S          WAYNE M. C AR LI N                              JAM E S H . FOG E L SON ( 1 96 7 - 1 9 91)                BEN J AMI N M. RO TH      JENN A E . L E VIN E
JODI J. SCHW ART Z            ST EPH EN R. D iP RI M A                        LE ON ARD M . ROSEN ( 1 96 5- 2014 )                      JO SHU A A. FE L TM AN    RY AN A. M cLEO D
AD AM O. E M ME RIC H         NICHO LAS G. DEMMO                                                                                        ELAINE P . G O LIN        ANI TH A R EDDY
R ALPH M . L E VE NE          IGO R KI R M AN                                               OF COUN SEL                                 EMI L A. KLEI NH AU S     JOHN L. ROB IN SO N
RICH ARD G. M ASON            JON ATH AN M . MO SE S                                                                                    KARE SSA L. C AIN         JOHN R. SO BO LE W SKI
                                                               WILLI AM T. ALLEN                      HAR OLD S. N O VI KO FF
DAVID M . SI L K              T. EI KO STANG E                                                                                          RO N ALD C. CH EN         ST E VE N W INT E R
                                                               M AR TIN J .E . AR M S                 LAW RE NCE B . P EDO WIT Z
RO BIN P AN OVKA              JOHN F. LYNC H                                                                                            GO RDO N S. MO ODIE       EMI L Y D . JOH N SON
                                                               MICH AEL H . BY OWIT Z                 ER IC S. RO BIN SON
DAVID A. KATZ                 WILLI AM SAVI TT                                                                                          DONGJU SONG               JAC OB A. KL ING
                                                               GEORGE T. C ONW AY III                 PATRICI A A. RO BIN SON*
IL ENE KN AB L E GO TT S      ERIC M. RO SOF                                                                                            BR AD LEY R. WI LSON      R A AJ S . N AR A Y AN
                                                               KENN ETH B . FO RR E ST                ERIC M. RO TH
JE FFRE Y M. WIN TN E R       GR EG O RY E . OST LIN G                                                                                  GR AH AM W. M E LI        VI KT O R SAP E ZHNI KO V
                                                               SELWYN B . GO LDB E RG                 PAU L K. ROW E
TR E VO R S. NO RWI TZ        DAVID B. AND E R S                                                                                        GR EG O RY E . P E SSIN   MICH AE L J . SC HO BE L
                                                               PETER C . H EIN                        DAVID A. SC HW ART Z
BEN M . GE R M AN A           AND R E A K. W AH L QUI ST                                                                                CAR RIE M. R EI LLY       EL IN A TE TE L B AU M
                                                               ME YE R G . KOP LOW                    MICH AEL J . SEG AL
AND R EW J. NU S SB AUM
                                                               LAW RE NCE S. M AKOW                   ELLI OT T V. STEI N
                                                               DOUGLAS K. MAYER                       WAR RE N R. ST E RN
                                                               M AR SH AL L L. MI LL E R              PAU L VIZ CAR R ONDO, J R .
                                                               PHILIP MIND LI N                       PATR ICI A A. VLAH AKI S
                                                               DAVID S. NEI L L                       AMY R. WO LF

                                                                        * AD MI TT ED I N THE DI ST RIC T O F C O LU M BIA


                                                                                              COUN SEL


                                                               DAVID M . AD LE RST EIN                NANC Y B. G R EE NB AU M
                                                               SU MI TA AHU J A                       M AR K A. KO ENI G
                                                               AM AND A K. ALLEX ON                   LAU RE N M. KO FKE
                                                               LO UI S J. B AR ASH                    J. AUSTIN LY ON S
                                                               FR ANCO C AST E LLI                    ALICI A C. M cC ART HY
                                                               DIAN N A CH EN                         PAU L A N. R AM O S
                                                               AND R EW J.H . C HEU NG                NEI L M . SN YDE R
                                                               PAME L A E HR EN KR AN Z               S. CH RI STOP HE R SZC ZE RB AN
                                                               KAT HR YN G ET TL E S- ATW A           JE FFRE Y A. W ATI KE R
                                                               AD AM M. G OG O L AK



                                                                            Direct Dial: (212) 403-1382
                                                                            Direct Fax: (212) 403-2382
                                                                           E-Mail: SRDiPrima@wlrk.com




                                                                               December 9, 2019

                   BY HAND DELIVERY & ECF

                   Honorable Frederic Block
                   United States District Judge
                   United States District Court
                    for the Eastern District of New York
                   225 Cadman Plaza East
                   Brooklyn, New York 11201


                                       Re:            Klein v. Altria Group, Inc., No. 2:19-cv-05579-FB-AKT
                                                      Cipolla v. Altria Group, Inc., No. 1:19-cv-6774-FB-PK

                   Dear Judge Block:

                            We represent defendants in the above-captioned proceedings. Pursuant to Section 2.A of
                   the Court’s individual practices, we respectfully request a pre-motion conference in advance of
                   filing a motion to transfer these actions, pursuant to 28 U.S.C. § 1404(a), from the Eastern
                   District of New York to the Richmond Division of the Eastern District of Virginia.
Case 1:19-cv-06774-RPK-PK Document 10 Filed 12/09/19 Page 2 of 2 PageID #: 48


Honorable Frederic Block
December 9, 2019
Page 2

        These cases are putative securities fraud class actions brought by stockholders of Altria
Group, Inc. Although the cases were filed in this district, they have no apparent connection to
the Eastern District of New York. They seek to challenge statements made by Altria, a Virginia
corporation headquartered in Virginia, about an investment that it made in JUUL Labs, Inc., a
Delaware corporation headquartered in California. The statements at issue were disseminated
from Altria’s headquarters in Richmond, Virginia. And there is no alleged connection between
these statements and the Eastern District of New York.

        In case after case, courts in this district have transferred securities class actions like this
one to the district where the issuer is based. Indeed, this Court has observed that such motions
are generally granted as a matter of “routine.” In re Hanger Orthopedic Grp., Inc. Sec. Litig.,
418 F. Supp. 2d 164, 168 (E.D.N.Y. 2006) (Block, J.) (transferring securities case to the District
of Maryland, where issuer was headquartered); see also City of Warren Police & Fire Ret. Sys. v.
Zebra Techs. Corp., 2019 WL 3997354 (E.D.N.Y. Aug. 23, 2019) (Tomlinson, M.J.)
(transferring securities case to the Northern District of Illinois, where issuer was headquartered);
Blass v. Capital Int’l Sec. Grp., 2001 WL 301137 (E.D.N.Y. Mar. 23, 2001) (Block, J.)
(transferring securities case to the Middle District of Florida, where issuer was headquartered).
The cases against Altria are no different from the rest.

        The relevant factors here weigh heavily in favor of transferring this litigation. Because
Altria’s headquarters are in Virginia, that is where the company’s key officers and executives
work and reside. The relevant witnesses, documents, and evidence are all located in Virginia.
And the key events underlying plaintiffs’ claims are Virginia-based. The center of gravity of this
dispute is unquestionably in Richmond, Virginia. And defendants are unaware of any facts or
nexus that would justify litigating in the Eastern District of New York. As a result, this Court
should follow the substantial body of precedent transferring securities fraud actions to the district
where the issuer is headquartered and send these cases to the Eastern District of Virginia before
expending judicial resources on litigation that does not belong in this district.

       We are available at the Court’s convenience should Your Honor have any questions or
wish to convene a conference. Alternatively, we are ready to promptly brief a motion to transfer
venue should this Court determine that a pre-motion conference is unnecessary.


                                                       Respectfully,



                                                       Stephen R. DiPrima

cc:    All counsel of record (by ECF)
